Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
	Applicant’s arguments are declaration of unexpected results are acknowledged.  
	However, the examiner notes that after a final rejection, a declaration is considered timely “upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented…” See M.P.E.P. § 716.01.  As such, while the declaration is not timely, in an effort to expedite prosecution, the examiner responds below.
	Applicant argues that “while the USPTO’s applied cited art may teach treatment of MDR fungus, it does not provide any guidance regarding how to treat.  Specifically, Applicant argues the art does not teach which compounds may be effective.
	The cited prior art teaches the claimed compound to have high antifungal activity against the claimed forms of MDR fungi.  It is also taught to be applied in a synergistic to a plant or seed.  Dependent claim 6 is specifically directed to applying the compound of Formula (I) to a plant or seed.  Applicant’s arguments in this respect are not persuasive.
	Applicant alleges unexpected results.
	The examiner notes that the cited reference teaches compounds that mitigate resistance to commercial fungicides. See par. 2, e.g.
	Applicant’s unexpected results include a showing that the claimed agent works better against MDR strains and works against wildtype strains.  Applicant compares the claimed compound to that of Fludioxinol and Tolnaftate.  

	The claimed compound is taught to treat MDR strains of fungus and a main purpose of Taggi is to treat fungi that has resistance to commercial fungicides.

Status of the Claims
	Claims 1-6 are pending and examined.

Claim Rejections - 35 USC § 112
Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “is occurred” mixes present tense and past tense for the existence of a MDR fungus.  Merely indicating that a plant disease is caused by or was caused by a MDR fungus would clarify the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taggi et al., (US2015/0018374).
	The examiner interprets “controlling” to include prevention.  This appears to be supported by the instant Specification and dependent claim 6, which includes application to a seed and/or soil in a plant that does not have a disease, e.g.  Thus, the instant claims include application to a plant or soil to prevent a disease. The examiner notes that the cited prior art teaches composition for improving control of plant disease, including “prevention and/or cure of a plant disease…” See. Par. 224.  Postharvest pathogen treatment is contemplated throughout Taggi. See par. 332, e.g.
	Taggi teaches fungicidal mixtures for controlling plant diseases caused by fungal pathogens, including wheat and grapes. See par. 334.  The compounds can be applied to a plant or seed in a synergistic ratio. See par. 337.  The composition includes the compounds shown below.  

    PNG
    media_image1.png
    275
    193
    media_image1.png
    Greyscale

Septoria pathogens such as Septoria nodorum and Septoria tritici. See par. 335.  Similarly, other pathogens that can be controlled include: Botrytis pathogens such as Botrytis cinerea.  Examples, including Tests E and F included Septoria on wheat seedlings.  Test Example 1 of the instant specification refers to a Septoria tritici as a efflux type multidrug resistant fungus strain.  Test Example 2 of the instant specification refers to a Botrytis cinerea as a efflux type multidrug resistant grapes gray mold fungus.  The prior art makes clear (par. 336) that controlling claimed pathogens is preferred.  
In particular embodiments, compositions are provided in accordance with this invention that comprise proportions of component (a) and component (b) that are especially useful for controlling particular fungal diseases (such as Alternaria solani, Blumeria graminis f. sp. tritici, Botrytis cinerea, Puccinia recondita f. sp. tritici, Rhizoctonia solani, Septoria nodorum, Septoria tritici).

	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Taggi.  One would be motivated to do so because Taggi teaches application of the claimed compound to a plant or seed to control pathogens on wheat and grapes, including Septoria pathogens and Septoria tritici, as well as Botrytis pathogens, such as Botrytis cinerea.  Such control includes prevention and treatment.  Further, these pathogens fall within the claimed pathogens and are contemplated in Test Examples 1 and 2 of the instant Specification.  Even further, if the species of pathogens was not taught by the prior art, the term controlling includes prevention, which does not require a pathogen to presently exist.  Rather, controlling can include application to a seed or plant to prevent a pathogen.  Thus, application to a plant and seed of wheat and grapes is taught.  Such application, absent evidence to the contrary, will have a claimed effect.  The prior art teaches treating and preventing resistance that the claimed pathogens are known to have.  As such, there 
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628